  Case 14-26716         Doc 31     Filed 04/03/19 Entered 04/03/19 07:37:34              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26716
         Swantice P Walton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/21/2014.

         2) The plan was confirmed on 10/16/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/18/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,150.00.

         10) Amount of unsecured claims discharged without payment: $35,866.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26716        Doc 31       Filed 04/03/19 Entered 04/03/19 07:37:34                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $32,884.44
       Less amount refunded to debtor                            $652.32

NET RECEIPTS:                                                                                   $32,232.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,412.08
    Other                                                                    $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,444.08

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED RECOVERY SYSTEMS        Unsecured         583.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured         950.00        600.00          600.00          60.00        0.00
AMERICASH LOANS LLC              Unsecured            NA         327.87          327.87          32.79        0.00
ARNOLD SCOTT HARRIS              Unsecured         632.00           NA              NA            0.00        0.00
CANO PROPERTIES                  Unsecured      2,300.00            NA              NA            0.00        0.00
CAPITAL ONE BANK                 Unsecured         254.00           NA              NA            0.00        0.00
CERASTES LLC                     Unsecured            NA       1,437.95        1,437.95        143.80         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         700.00        940.62          940.62          94.06        0.00
CONSUMER ADJ                     Unsecured         938.00           NA              NA            0.00        0.00
CONTRACT CALLERS                 Unsecured         931.00           NA              NA            0.00        0.00
CONTRACT CALLERS                 Unsecured         490.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured         208.00           NA              NA            0.00        0.00
EDUCATION LOAN SOLUTIONS         Unsecured         918.00        928.81          928.81           0.00        0.00
ENHANCED RECOVERY CO L           Unsecured      1,390.00            NA              NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         232.00           NA              NA            0.00        0.00
EXETER FINANCE LLC               Unsecured         445.00           NA            73.43           7.34        0.00
EXETER FINANCE LLC               Secured       16,450.00     16,968.43        16,895.00     16,895.00    1,534.55
IL DEPT OF REVENUE               Priority            0.00          0.00            0.00           0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         145.00        145.25          145.25          14.53        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       7,344.75        7,344.75        734.48         0.00
INTERNAL REVENUE SERVICE         Priority      11,386.00       7,167.38        7,167.38      7,167.38         0.00
LVNV FUNDING                     Unsecured            NA         431.81          431.81          43.18        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA         609.25          609.25          60.93        0.00
PREMIER BANK CARD                Unsecured         437.00           NA              NA            0.00        0.00
US DEPT OF ED NELNET             Unsecured      3,130.00       9,690.86        9,690.86           0.00        0.00
US DEPT OF EDUCATION/NELNET      Unsecured         875.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION/NELNET      Unsecured      1,750.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION/NELNET      Unsecured      1,788.00            NA              NA            0.00        0.00
VERIZON WIRELESS                 Unsecured         311.00           NA              NA            0.00        0.00
WEST ASSET MANAGEMENT            Unsecured         170.00           NA              NA            0.00        0.00
Williams & Fudge Inc             Unsecured      1,238.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 14-26716         Doc 31      Filed 04/03/19 Entered 04/03/19 07:37:34                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,895.00         $16,895.00         $1,534.55
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $16,895.00         $16,895.00         $1,534.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $7,167.38          $7,167.38              $0.00
 TOTAL PRIORITY:                                          $7,167.38          $7,167.38              $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,530.60          $1,191.11              $0.00


Disbursements:

         Expenses of Administration                             $5,444.08
         Disbursements to Creditors                            $26,788.04

TOTAL DISBURSEMENTS :                                                                      $32,232.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
